Citation Nr: 1620683	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  11-14 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

2.  Entitlement to a compensable initial rating for residuals of a left fifth metacarpal fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to October 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

When this case was before the Board in November 2015, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

The issue of entitlement to a compensable initial rating for residuals of a left fifth metacarpal fracture is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Throughout the period of the claim, taking into consideration pain on motion, the Veteran's right shoulder disability was manifested by limitation of motion of the minor arm to shoulder level; it had not resulted in limitation of motion to 25 degrees from side; ankylosis of the scapulohumeral articulation; malunion, nonunion, or dislocation of the clavicle or scapula; or, other impairment of the humerus.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, but not higher, for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5200-5203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that VA sent the Veteran all required notice in an April 2010 letter, prior to the October 2010 rating decision on appeal.

The record also reflects that service treatment records (STRs), service personnel records, and post-service VA medical records have been obtained.  

In addition, the Veteran was afforded VA examinations in September 2010 and January 2016 that the Board finds to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for arthritis due to trauma.  Arthritis due to trauma is rated as degenerative arthritis and will be evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45 (2015).

The normal range of motion of the shoulder is from 0 degrees to 180 degrees forward elevation (flexion) and abduction; normal external and internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Limitation of motion of the minor arm at shoulder level warrants a 20 percent rating; limitation of motion midway between side and shoulder level warrant a 20 percent rating; and, the minor arm limited to 25 degrees from side warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Ankylosis of the scapulohumeral articulation with favorable abduction to 60 degrees, can reach mouth and head, warrants a 20 percent evaluation for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5200. 

Impairment of the humerus of the minor arm warrants a 20 percent evaluation for malunion with moderate deformity or recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level.  Malunion with marked deformity or recurrent dislocation of the humerus with frequent episodes and guarding of all arm movements also warrant a 20 percent evaluation.  The fibrous union of the humerus is rated as 40 percent disabling, nonunion of the humerus (false flail joint) is rated as 50 percent disabling, and the loss of head of humerus (flail shoulder) warrants a 70 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202. 

Malunion of the clavicle or scapula and nonunion without loose movement are rated 10 percent disabling for the major and minor sides.  Nonunion of the clavicle or scapula with loose movement and dislocation of the clavicle or scapula are rated 20 percent disabling for the major or minor sides.  38 C.F.R. § 4.71a, Diagnostic Code 5203. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected right shoulder disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The Veteran was granted service connection and a 10 percent evaluation for a right shoulder disability, noted to be the non-dominant shoulder.  In September 2009, the Veteran disagreed with the assigned rating.

For the reasons explained below, the Board has determined that a 20 percent evaluation, but not higher, is warranted throughout the period of the claim.  

In a September 2010 VA examination report, the Veteran reported that he was left hand dominant and that his right shoulder caused difficulty lifting due to pain.  He indicated that throwing and lifting caused pain and limited movement, especially overhead, with flare-ups caused by lifting.  The examiner noted an audible popping noise when the shoulder went beyond 90 degrees, mainly at the acromioclavicular joint, some prominence of the acromioclavicular joint, laxity with anterior-posterior pressure, tenderness, with a positive impingement test, and an X-ray report revealing some degenerative changes.  The range of motion was 160 degrees abduction, with pain beginning at 95 degrees; 170 degrees flexion, with popping beginning at 120 degrees; internal rotation of 65 degrees, with some discomfort; and, external rotation of 70 degrees, with no decreased range of motion upon repetition or additional limitation of motion due to pain, fatigue, weakness, or lack of endurance.  
In an October 2010 notice of disagreement, the Veteran reported that his right shoulder disability caused constant pain, limited his range of motion, and affected his ability to lift merchandise over his head at his job.

In connection with July 2011 VA treatment, the Veteran reported right shoulder pain that prevented him from being able to raise his arm, with numbness in both hands and forearms.  The VA treatment provider found right shoulder range of motion to be 90 degrees forward flexion with pain, painful abduction, severely restricted internal and external rotation, and positive Tinel's test for carpal tunnel syndrome.  The VA physician noted strength testing was limited due to pain, with an impression of possible rotator cuff tendonitis due to positive cross arm and Hawkins tests.

In a September 2011 VA treatment note, the Veteran reported being unable to complete his occupational duties in part due to bilateral shoulder pain.  A related X-ray report was normal with a notation of possible right rotator cuff tendonitis and supraspinatus tendonitis.

Pursuant to the November 2015 remand, the Veteran was afforded an additional VA examination in January 2016 to determine the current nature and severity of his right shoulder disability.  The Veteran reported current symptoms of pain, weakness, and limited motion that prevented him from lifting the arm over his head.  The examiner found the right shoulder was unable to test and that there was crepitus, less movement than normal due to ankylosis and adhesions, weakened movement due to muscle or peripheral nerve injury, but no evidence of pain with weight bearing, tenderness, ankylosis, additional loss of motion upon repetition, or impairments of the humerus.  The examiner found the Veteran unable to lift heavy objects overhead or reach his arm overhead.  The examiner determined that moderate osteoarthritis at the acromioclavicular joint that did not affect range of motion of the shoulder and did not cause tenderness.   

The January 2016 VA examiner indicated review of the Veteran's claims file and opined that that it was not possible to determine the range of motion of right shoulder or muscle strength because the Veteran's physical examination produced unexplained results.  The examiner noted that a January 2016 X-ray of the right shoulder noted stable osteoarthritis and explained that the Veteran's range of motion unexplainably varied between repetitions, muscle strength differed when the maneuver was attempted using one or two arms, and the left shoulder had severely decreased range of motion that was improved by coaching.  

The Board finds that the criteria for an evaluation of 20 percent, but not higher, for a right shoulder disability are met.  Forward flexion and abduction more nearly approximated shoulder level (90 and 95 degrees, respectively) when the Deluca factors were properly considered in a September 2010 VA examination report.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, a July 2011 VA treatment also found forward flexion limited to 90 degrees due to pain with notations that abduction was painful and internal and external rotation severely limited.

The Board acknowledges that the January 2016 VA examination report indicates that the examination of the Veteran's right shoulder produced inconsistent results, but finds the report to be of little probative value because the examiner both found limitation of motion due to ankylosis and that the right shoulder exhibited no ankylosis.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Regardless, the examiner found the Veteran was unable to lift his right arm overhead, supportive of a 20 percent evaluation, even though the examiner opined that it was not possible to determine the specific range of motion of the Veteran's right shoulder.   

A rating in excess of 20 percent is not warranted on the basis of limitation of motion of the minor arm because, even when all pertinent disability factors are considered, there is no evidence that the right shoulder disability limited motion to 25 degrees from the side.  

Further, the medical evidence does not suggest, nor does the Veteran claim, that he experiences any ankylosis of the scapulohumeral articulation; impairment of the humerus; or, malunion, nonunion, or dislocation of the scapula or clavicle, due to his service-connected right shoulder disability to warrant a higher rating under Diagnostic Codes 5200, 5202, or 5203.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 20 percent is not warranted.

Additional Considerations

The Board has considered whether the matters should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Board finds the manifestations of the service-connected right shoulder disability, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of pain, limited range of motion, stiffness, weakness, fatigability, tenderness, and functional limitations are contemplated by the schedular criteria.  In addition, higher ratings are available for greater impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is also not in order.

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor in finding that a 20 percent schedular rating is warranted throughout the period of the claim.


ORDER

The Board having determined that the right shoulder disability warrants a rating of 20 percent, but not higher, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claim of entitlement to a compensable evaluation for residuals of a left fifth metacarpal fracture is decided. 

Pursuant to the November 2015 remand, the Veteran was afforded an additional VA examination in January 2016 to determine the current nature and severity of his left fifth metacarpal disability.  The Veteran reported that he fractured his third, fourth, and fifth fingers on his left hand in service and that his disability caused functional limitations of weakened hand grip and swollenness, which interfered with yard work but did not result in flare-ups.  The examiner found the Veteran's left hand demonstrated evidence of pain upon use, with no tenderness, and that the left hand had weakened movement due to muscle or peripheral nerve injury.  The examiner found no ankylosis of the left hand and no limitation of motion of the other digits or interference with overall function of the hand.  The examiner indicated review of the Veteran's claims file, noted that the Veteran wore a wrist splint for carpal tunnel syndrome, and opined that that it was not possible to determine the range of motion of the fingers or the left hand grip strength because the Veteran's physical examination produced unexplained results because grip strength differed at different times and muscle strength was different depending on whether the Veteran was using one or two hands for the exercise.  The examiner noted a January 2016 X-ray report showed a left fifth metacarpal fracture and determined that it did not appear to be related to the service-connected left ring finger fracture.  The examiner opined that the Veteran's diagnosis should be revised to residuals of a left ring finger fracture because the Veteran reported being unable to grip with full strength in the left hand but no ankylosis of the ring finger was found on examination.

After reviewing the January 2016 VA examination report, the Board has determined that the originating agency did not substantially comply with the November 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the January 2016 VA examination report inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The January 2016 VA examination report is inadequate because the examiner based the examination on the inaccurate premise that the ring finger (fourth metacarpal), rather than the little finger (fifth metacarpal), was the service-connected disability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate factual premise is not probative).  Therefore, the claim must be remanded for another VA opinion.  

As the case must be remanded, the RO or the Appeals Management Center (AMC), should obtain and associate with the record any outstanding, pertinent records, to include any VA treatment records from January 2016 to the present.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the time period from January 2016 to the present.

2. Then, the RO or the AMC should also arrange for the Veteran to be afforded a VA examination to determine the current degree of severity of the residuals of a left fifth metacarpal fracture (left little finger).  All pertinent evidence of record should be made available to and reviewed by the examiner.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.
      
4. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


